Citation Nr: 1140136	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  08-28 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to a higher initial disability evaluation for lumbosacral strain (low back disability), rated 10 percent disabling.

3.  Entitlement to a compensable disability evaluation for left elbow tendinitis (left elbow disability).  

4.  Entitlement to a compensable disability evaluation for status-post nasal fracture with subsequent closed reduction and seprorhinoplasty (nasal fracture disability).  

5.  Entitlement to an increased disability evaluation for pes planus, rated 10 percent disabling.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1988 to March 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2005, October 2005 and May 2008 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Boston, Massachusetts.

In the interest of clarity, the Board deems it necessary to address the procedural posture of the Veteran's acquired psychiatric disorder and left elbow claims.  In pertinent part, the May 2005 rating action denied the Veteran's service connection claim for an acquired psychiatric disorder and an increased rating for his left elbow disability.  The RO received his timely April 2006 notice of disagreement (NOD) with these respective determinations, but the appropriate Statement of the Case (SOC) was mailed to an incorrect address.  In August 2007, the RO mailed the SOC to the correct address and the Veteran timely perfected appellate review, in an October 2007 statement, reasonably conveying a desire for appellate review.  Thus, as to these issues, the May 2005 rating action is properly before the Board.  

Based on the evidence of record, Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), and to most accurately reflect the claim on appeal, the Board has characterized as a single issue the Veteran's separate service connection claims for schizoaffective disorder, bipolar type, and PTSD, as reflected on the title page.  

The Board finds that it properly has jurisdiction over a claim seeking entitlement to a TDIU, reasonably raised by Veteran's statements at a November 2007 VA examination, and has included such claim on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

The Veteran provided testimony at an August 2011 hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceedings has been associated with the claims folder.  

At his August 2011 Board hearing, the Veteran submitted a July 2008 statement from his VA psychiatrist and, on the record, waived his procedural right to have this evidence considered by the agency of original jurisdiction (AOJ) in the first instance.  See 38 C.F.R. § 20.1304(c) (2010).  Thus, the Board need not remand this matter as to allow initial AOJ consideration.  

The issues of entitlement to (I) a higher disability evaluation for a low back disability; an increased disability evaluation for (II) a left elbow disability; (III) a nasal fracture disability and (IV) pes planus; as well as (V) a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

Resolving all reasonable doubt in his favor, a schizoaffective disorder, bipolar type, had their onset in service.  


CONCLUSION OF LAW

Schizoaffective disorder, bipolar type, was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for a schizoaffective disorder, bipolar type.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

The Veteran seeks service connection for an acquired psychiatric disorder.  He maintains that his psychiatric symptoms had their onset in service and have persisted since separation.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

At the outset, the evidence confirms that the Veteran has a diagnosed schizoaffective disorder, bipolar type.  See Statement, VA Staff Psychiatrist, Aug. 10, 2011.  As such, the analysis to follow will center on whether there is any relationship between any currently diagnosed acquired psychiatric disorder and the Veteran's military service.  

A December 1989 service emergency treatment record documents the Veteran's in-service treatment for psychiatric symptoms and suicidal ideation.  Multiple service treatment records, dated in December 1989, also reflect the Veteran's psychiatric related treatment and diagnosis of situational depression.  The Veteran underwent psychiatric evaluations, in October 1992 and March 1999, with each noting current psychiatric symptoms and the opinion of the military medical professionals that he was fit for duty.  However, the Veteran's November 2000 separation examination indicates no psychiatric abnormality.  

The Veteran was provided a VA examination, in April 2005.  During the examination, the Veteran detailed in-service psychiatric symptoms, to include impaired impulse control during boot camp.  After appropriate examination, the examiner diagnosed the Veteran with a chronic and moderately severe schizoaffective disorder.  Based on these examination findings, relevant medical evidence and the his account psychiatric symptomatology, the examiner opined that that the Veteran was having psychiatric symptoms as early as boot camp and was actively psychotic in boot camp and while stationed abroad.  

The claims folder also contains a July 2008 statement from the Veteran's treating VA psychiatrist.  This statement contains an extensive report of the Veteran's psychiatric symptoms and treatments.  Additionally, the VA psychiatrist indicated that the Veteran's psychiatric symptoms warranted a diagnosis of bipolar type schizoaffective disorder and, given his psychiatric history, opined that such condition likely had its onset in service. 

	Merits

As an initial matter, the Board finds the Veteran's account of in- and post-service psychiatric symptomatology to be competent and credible.  Indeed, to the extent the Veteran statements merely provide an account of symptoms within his personal observation he is competent to detail such matters.  See Jandreau, 492 F.3d at 1377.  Additionally, the Veteran's account of psychiatric symptoms is generally consistent with the relevant in- and post-service medical evidence.  These factors together make the Veteran's statements as to these matters competent, credible and highly probative.  See Buchanan v. Nicholson, 452 F.3d 1331, 1335 (Fed. Cir. 2008); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).

In any service connection claim, competent medical evidence and opinions are highly probative in establishing service connection.  In the present matter, the only medical opinions of record addressing the determinative matter at hand weigh in favor of the Veteran's claim.  The April 2005 VA examiner diagnosed the Veteran with a chronic and moderately severe schizoaffective disorder and clearly opined that the condition likely had its onset in service.  Similarly, in a July 2008 statement, a VA psychiatrist diagnosed the Veteran with schizoaffective disorder, bipolar type, and opined that this condition had its onset during his military service.  Significantly, the aforementioned medical evidence contains psychiatric diagnoses and clear medical reasoning and analysis to support the respectively provided opinions and reflects more than adequate consideration of (I) the Veteran's competent and credible account of in-service stressors and psychiatric symptomatology, (II) relevant medical evidence, and (III) current examination findings.  See Nieves-Rodriguez, 22 Vet. App. 295, 304 (2008).  Accordingly, the Board finds these medical opinions to provide highly probative evidence in favor of the Veteran's claim.  Thus, resolving all reasonable doubt in his favor, the Board finds the criteria to establish service connection for a schizoaffective disorder, bipolar type, have been met and thus service connection is warranted.  


ORDER

Service connection for a schizoaffective disorder, bipolar type, is granted.  


REMAND

At his August 2011 Board hearing, the Veteran provided sworn testimony this his low back and pes planus conditions have worsened, since his most recent November 2007 VA examination.  As such, VA is required to afford contemporaneous VA examinations, to assess the current nature, extent and severity of the respective disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand the Veteran's claims.  

In addition, the record suggests the Veteran receives regular VA treatment for his respective conditions.  However, relevant VA treatment records, dated since June 2006, have not been associated with the claims folder.  Further, a March 2005 VA podiatry treatment record indicates that the Veteran receives Social Security Administration (SSA) benefits, but the record does not reflect sufficient attempts to obtain these records.  VA is obliged to attempt to obtain and consider these records in adjudicating this appeal.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  As such, the Board has no discretion and must remand this appeal to attempt to obtain any outstanding VA and SSA records.

Further, the Board finds that, in light of the number of relevant records that are likely outstanding at this time, VA must also afford the Veteran contemporaneous VA examinations, with respect to his left elbow and nasal fracture disabilities.  See 38 C.F.R. § 4.16(a) (2010); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Finally, in light of Rice and the Board's remand of the Veteran's respective increased rating claims, the TDIU issue must be remanded because the claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or who were contemporaneously informed his low back, left elbow, nasal fracture and pes planus symptomatology.  He should be provided an appropriate amount of time to submit this lay evidence.

2.  The RO should provide the Veteran with appropriate notice of the evidence and information needed to establish entitlement to a total disability rating based on individual unemployability (TDIU), and VA's and the Veteran's responsibilities to provide evidence and information in support of a TDIU claim, which has been raised by the record.  The Veteran should be provided an appropriate amount of time to respond to this notification.  This notification should be associated with the claims folder.

3.  The RO should obtain from the Social Security Administration (SSA) the records pertinent to the Veteran's claim for SSA disability benefits, to include medical records and disability determinations.  Additionally, any records obtained or provided in CD-ROM/digital format must be printed and associated with the claims file.  All efforts to obtain the records should be documented, a negative response should be requested if no records are available.

4.  The RO must obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's low back, left elbow, nasal fracture and pes planus conditions, dated since June 2006.  Any negative response should be in writing and associated with the claims folder. 

5.  After associating all outstanding records with the claims folder, the RO should schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity frequency and severity of any orthopedic and neurologic impairment related to the Veteran's respective left elbow and low back disabilities.  The claims file must be made available to and reviewed by the examiner(s) with such review noted in the examination report.  The examiner must record the Veteran's account of symptomatology and the relevant medical evidence of record.  Thereafter, the respective examiner(s) should respond to the following:

Low Back: The examiner should identify all back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back.

In addition, if possible, the examiner should state whether the low back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  Further, the examiner should also discuss the nature and severity of any right- or left-sided radiculopathy or neuropathy found to be present.  The examiner must also state whether the Veteran has erectile dysfunction, bowel or bladder problems related to his low back disability, to include a description of any symptomatology.

Left Shoulder: The examiner should perform an appropriate range of motion examination, expressing all findings in degrees and noting the degree where painful motion, if any, is present.  Further, the examiner should note the presence, or absence, of weakened movement, excess fatigability, and incoordination present, to include on repetitive testing. 

The examiner should also note the presence and degree muscle atrophy attributable to the service-connected disability, if present.  The examiner is also requested to report the presence of any other conditions related to the left shoulder condition.  

The examiner should opine as to whether, without regard to his age or the impact of any nonservice-connected disabilities, it is at least as likely as not that the Veteran's service connected disabilities (i.e. schizoaffective disorder, bipolar type, low back, left shoulder, nose, pes planus, right calf, bronchitis and right calf disabilities), alone or together, render him unable to secure or follow substantially gainful occupation.

All indicated studies and findings should be reported in detail.  

6.  After associating all outstanding records with the claims folder, the RO should schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity frequency and severity of his bilateral pes planus disability.  The claims file must be made available to and reviewed by the examiner with such review noted in the examination report.  The examiner shall record the full history of the disorder, including the Veteran's account of symptomatology and the relevant medical evidence of record.  

The examiner should identify all foot pathology found to be associated with the service connected pes planus.  Additionally, the examiner should comment as to whether the Veteran's pes planus is manifested by symptoms productive of either of severe symptoms with evidence of marked deformity (pronation, abduction, etcetera), pain on manipulation and use of accentuated, indication of swelling on use, or characteristic callosities or rather by pronounced symptoms, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, and not improved by orthopedic shoes or appliances.

All indicated studies and findings should be reported in detail.  

7.  After associating all outstanding records with the claims folder, the RO should schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity frequency and severity of his disability of nasal fracture disability.  The claims file must be made available to and reviewed by the examiner with such review noted in the examination report.  The examiner must note the Veteran's account of symptomatology and the relevant medical evidence of record.  

The examiner should identify all pathology found to be associated with the service connected nasal fracture.  Additionally, the examiner should report whether there is any evidence of radical surgery with chronic osteomyelitis, and the percentage of nasal passage obstruction, if such is present.  Then, the examiner should indicate whether the Veteran's nasal fracture has results in:  

(I) any incapacitating episodes, requiring prolonged antibiotic treatment, if so indicate the frequency and duration of any such episode(s);

(II) headaches and, if so, indicate the frequency and duration of such symptoms;

(III) pain, and, if so, indicate the frequency and duration of such symptoms; and 

(IV) purulent discharge or crusting and, if so, indicate the frequency and duration of such symptoms.

All indicated studies and findings should be reported in detail.  

8.  Then readjudicate the matters on appeal, to include this issue of a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


